Citation Nr: 0737783	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  02-12 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for an anxiety reaction with depression from January 
31, 2001, to January 6, 2002.   

2.  Entitlement to an effective date prior to January 31, 
2001, for an increased disability rating for an anxiety 
reaction with depression.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from March 1975 to 
December 1975. 

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, that awarded an increased 
disability rating of 50 percent for the veteran's service-
connected anxiety reaction with depression, effective from 
January 31, 2001.  In August 2004, the RO assigned a 100 
percent rating for the veteran's service-connected anxiety 
reaction with depression, effective from January 7, 2002.  

In July 2003, March 2005 and January 2006, the Board remanded 
the case for additional development, and the case has been 
returned to the Board for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  The 
evidence associated with the claims file during the course of 
this appeal includes VA outpatient treatment records dated as 
early as August 1, 1990, showing that the veteran sought 
treatment for depression.  She continued to receive treatment 
in the mental health clinic, and her case was thereafter 
closed on January 22, 1993.  Such records constitute an 
informal claim for an increased evaluation under 38 C.F.R. 
§ 3.157(b).  

While the RO stated in an August 2004 supplemental statement 
of the case that VA outpatient treatment records were 
carefully reviewed, the RO concluded that those records did 
not show that an effective date prior to January 31, 2001 was 
warranted for the assignment of a higher evaluation for the 
veteran's service-connected psychiatric disability because 
"the reports did not show you had an occupational and social 
impairment that reduced reliability and productivity due to 
you service connected condition."

However, the criteria used to evaluated the severity of the 
veteran's service-connected disability during the course of 
this appeal was only effective as of November 7, 1996 and 
cannot be applied prior to the effective date of the changed 
criteria.  Since VA treatment records dated prior to November 
7, 1996 have been associated with the claims file during the 
course of this appeal, and since that evidence constitutes an 
informal claim under 38 C.F.R. § 3.157(b), the veteran's 
claims for an increased evaluation and for an earlier 
effective date for an increased evaluation must be considered 
under the criteria that was in effect prior to and after 
November 7, 1996.  The RO has not done so in this case, and 
the veteran has not been informed of the criteria used to 
evaluate psychiatric disabilities in effect prior to November 
7, 1996.  These matters should be addressed to ensure due 
process prior to final appellate review.

Accordingly, this case is REMANDED for the following action:

1.  As noted above, a VA treatment record 
dated August 1, 1990 shows that the 
veteran sought treatment for depression.  
This record constitutes an informal claim 
for an increased evaluation under 
38 C.F.R. § 3.157(b).  
Accordingly, the RO/AMC should 
readjudicate the veteran's claims on 
appeal with consideration of the criteria 
for rating psychiatric disorders that was 
in effect prior to November 7, 1996 and 
determine whether the veteran is entitled 
to an evaluation in excess of 50 percent 
for an anxiety reaction with depression 
from January 31, 2001, to January 6, 2002, 
or an effective date prior to January 31, 
2001, for an increased evaluation for 
anxiety reaction with depression.  

2.  If the benefits sought are not 
granted, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case that 
includes the criteria used to evaluate 
psychiatric disorders that was in effect 
prior to November 7, 1996.  The veteran 
and her representative should be afforded 
a reasonable opportunity to respond.

The veteran is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
her current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran unless she is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

